Determination unanimously confirmed and petition dismissed. Memorandum: The written misbehavior report, which describes with specificity the incident from which the charges arose, was authored by a Correction Officer who participated in the incident and co-signed by two other Correction Officers. That report constitutes substantial evidence to support the Hearing Officer’s determination of guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966; People ex rel. Vega v Smith, 66 NY2d 130, 140). Petitioner’s argument that the Hearing Officer should have more fully investigated the charges against him is without merit. The Hearing Officer is under no obligation to call the reporting officer as a witness (Matter of Perez v Wilmot, 67 NY2d 615, 617), nor is the Hearing Officer required to make petitioner’s case for him (Matter of Rivera v Coughlin, 179 AD2d 949; Matter of Jackson v LeFevre, 128 AD2d 1001, 1002). (Article 78 Proceeding Transferred by Order of Supreme *1035Court, Wyoming County, Dadd, J.) Present — Callahan, J. P., Boomer, Green, Lawton and Boehm, JJ.